People v Sibert (2015 NY Slip Op 03388)





People v Sibert


2015 NY Slip Op 03388


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-05265
 (Ind. No. 871/12)

[*1]The People of the State of New York, respondent,
vDennis Sibert, appellant.


Martin Geduldig, Garden City, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Judith R. Sternberg of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Nassau County (Robbins, J.), imposed April 18, 2013, upon his conviction of criminal contempt in the first degree (four counts) and stalking in the second degree, upon a jury verdict, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte,  90 AD2d 80). Under the circumstances, the sentencing court did not improvidently exercise its discretion by imposing consecutive sentences (see generally People v Brown,  80 NY2d 361).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court